FULMER, Judge.
The defendant, James Allen Ollins, appeals multiple judgments and sentences. In cases CF 93-2215, CF 93-1723, CF 91-0359, CF 91-0836, CF 91-5932 and CF 91-2922, we modify probation conditions three and five. We affirm the portion of condition three which prohibits possessing, carrying or owning a firearm and strike the remainder of the condition. Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). We strike the first sentence of condition five and affirm the second sentence. Emond v. State, 652 So.2d 419 (Fla. 2d DCA March 15, 1995). In all other respects, the defendant’s judgments and sentences are affirmed.
CAMPBELL, A.C.J., and WHATLEY, J., concur.